Title: To James Madison from Alexander J. Dallas, 14 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir,
                        14 May, 1815.
                    
                    On reflection, I have thought it right to recommend some additions and alterations in the plan submitted to you for organizing the army.
                    
                    1. To transport the troops from place to place before they are formed into brigades will require more assistance in the quartermaster’s department. I propose, therefore, retaining provisionally,
                    Samuel Brown (the general’s brother), deputy quartermaster-general for the division of the north.
                    Abram B. Fannin (highly recommended), deputy quartermaster-general for the division of the south.
                    2. In the pay department, I propose that the deputies provisionally retained should be located in different divisions:
                    Washington Lee, deputy paymaster-general for the division of the north.
                    John T. Pemberton, deputy paymaster-general for the division of the south.
                    3. The vacancy produced by Colonel Aspinwall’s appointment as consul to be supplied by Colonel Joseph L. Smith, leaving Colonel Clemson to fill the vacancy produced by the resignation of Colonel Croghan, if it is persisted in.
                    4. Captain Wm. O. Allen to be substituted for Captain Wm. O. Wenston in the corps of artillery, upon the request of the board of officers in a supplemental report.
                    5. The board of officers left a blank for the surgeon of the second regiment. I propose to fill it with the name of Franklin Bache, surgeon of the twenty-second infantry, a young man of fine talents and amiable character. I think the appointment will have a good effect.
                    6. The inclosed letter from General Scott will show the mistake that has unfortunately excluded Captain Burd of the light dragoons. He is very anxious to correct it, and I propose to substitute his name as captain in the fourth regiment for the name of Captain J. Hook. Captain Burd was breveted for a gallant affair in Maryland.
                    7. If Major Bankhead will accept a company with the brevet of major, I propose to substitute his name for the name of B. Peyton as captain of the fourth regiment.
                    8. Captain George Bender, of the ninth infantry, has been omitted. He is praised as the first captain in the army by Colonel Aspinwall, and I cannot account for the omission. I send a note on his subject from Colonel Aspinwall and General Parker, and I propose to substitute Captain Bender’s name instead of Wm. Browning, lately promoted, as captain of the fifth regiment. I will then transfer Browning to the head of the list of lieutenants and leave off the name of the lowest lieutenant on the list.
                    9. Mr. Monroe informed me that he had reflected much upon the effect of leaving off Major Gardner’s name and substituting Major Butler’s, and he recommended that the change should not be made. I adopt his opinion, and shall act accordingly, unless you give other instructions. Mr. Monroe left us yesterday. I am, dear sir, most respectfully and faithfully yours,
                    
                        A. J. Dallas.
                    
                 